           Case 4:14-cv-02543-CKJ Document 157 Filed 01/21/19 Page 1 of 4



 1 JACOBSON LAW FIRM
     2730 EAST BROADWAY BLVD., SUITE 160
 2 TUCSON, ARIZONA 85716
     TELEPHONE (520) 885-2518
 3 FACSIMILE (520) 844-1011
 4 jeff@jhj-law.com
   Jeffrey H. Jacobson, SB#019502
 5 Attorney for Plaintiff
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8 CARRIE FERRARA CLARK,                            Case No. 4:14-CV-02543-TUC-CKJ
 9                    Plaintiff,                    MOTION TO STRIKE PORTIONS OF
10                                                  DEFENDANT’S RESPONSE TO
     vs.                                            PLAINTIFF’S MOTION IN LIMINE
11                                                  FOR A WRITTEN JUROR
     CITY OF TUCSON,                                QUESTIONNAIRE IN ADVANCE OF
12                                                  VOIR DIRE
                     Defendant.
13
14                                                  Hon. Cindy K. Jorgenson

15          Plaintiff Carrie Ferrara Clark, pursuant to L.R.Civ. 7.2(i) and (m), respectfully
16 moves to strike portions of Defendant’s response to her motion in limine seeking approval
17 for a written juror questionnaire in advance of voir dire. For the reasons discussed below,
                                                             1


   Defendant’s proposed juror questionnaire (Doc. 156-1) should be denied.
18
          A. Defendant’s Proposed Juror Questionnaire Should be Stricken in Violation
19            of L.R.Civ. 7.2(l)
20
            In its response to Plaintiff’s motion in limine for a written juror questionnaire in
21 advance of voir (Doc. 154), Defendant submitted “a prototype questionnaire that might be
22 useful in this case” (Doc. 156-1) without following the well-established procedure outlined
23 in L.R.Civ. 7.2(l) (“No opposed motion in limine will be considered or decided unless
24 moving counsel certifies therein that the movant has in good faith conferred or attempted to
25
    Normally, Plaintiff would have included its objection and request to strike in a Reply
     1
26 memorandum supporting her underlying Motion in Limine. See L.R.Civ. 7.2(m)(2).
   However, Local Rule 7.2(l) prohibits reply memoranda in support of motions in limine.
   Therefore, Plaintiff files this as a separate Motion to Strike.
                                                   1
         Case 4:14-cv-02543-CKJ Document 157 Filed 01/21/19 Page 2 of 4



 1 confer with the opposing party or counsel in an effort to resolve disputed evidentiary issues
 2 that are the subject of the motion. . . .”) In other words, if Defendant wanted to submit its
 3 own proposed juror questionnaire, it should have conferred with counsel for Plaintiff and
   filed a Motion in Limine by January 7, 2019. Having failed to do so, Defendant’s proposed
 4
   questionnaire should not be considered by this court.
 5
           Given that Defendant has not objected to the use of a jury questionnaire to
 6
   supplement the jury selection process (not as a replacement for voir dire), which is precisely
 7 what Plaintiff requested, Defendant’s attempt to circumvent the rules of this court by
 8 submitting its own juror questionnaire (which should have been presented as a Motion in
 9 Limine) without first notifying and conferring with Plaintiff first should be rejected.
10         B. Defendant’s Response Lacks any Substantive Rationale for its Proposed
              Juror Questions
11
           If Defendant had objections to any of the Plaintiff’s proposed juror questions, it
12
     should have articulated its objections on a question-by-question basis. In other words, a
13
     proper response would have addressed individual objections and articulated factual or legal
14
     reasons why the particular question posed by Plaintiff either should not be used or should
15 be reworded. Instead, Defendant submitted its own juror questionnaire without notifying the
16 court or counsel that it intended to do so in violation of well-established local rules.
17 Assuming, arguendo, the court does not find Defendant’s proposed juror questionnaire
18 should be denied, Plaintiff replies substantively to each proposed question below.
          Defendant’s proposed juror questionnaire omits, without explanation, Plaintiff’s
19
   proposed questions 1, 2, and 9. All of these questions, however, are pertinent in this case.
20
   As to questions 1 and 2, Plaintiff’s lawsuit has been a common topic of conversation in the
21
   Tucson Fire Department (TFD). It follows that the social conversations of those associated
22
   with TFD - including wives, husbands and friends of firefighters - is relevant and material
23 to the case at bar. Therefore, Plaintiff requests that questions 1 and 2 from its proposed
24 juror questionnaire should be asked in advance of voir dire.
25         As to Plaintiff’s proposed question 9, research conducted by members of the

26 American Society of Trial Consultants has determined this is one of the most useful
   questions to determine fairness to female workplace victims. The analysis of the research

                                                  2
          Case 4:14-cv-02543-CKJ Document 157 Filed 01/21/19 Page 3 of 4



 1 indicates that males who do not watch women's sports do not consider females equal to
 2 men, thus they tend to find against women in workplace claims. Therefore, Plaintiff’s
 3 proposed question 9 should be included in the juror questionnaire in advance of voir dire.
          As to Plaintiff’s proposed questions 3, 4, 5, 6, 7, 8, and 10, Defendant has simply re-
 4
   worded Plaintiff’s questions. Defendant’s language changes do not make a difference in the
 5
   information sought. Given that Defendant has not articulated any justification for its
 6
   proposed language, nor any reason why its format should be used, Plaintiff’s proposed
 7 questions 3 through 8 and 10 should be asked of the venire panel in advance of voir dire.
 8         Next, Plaintiff’s proposed question 11 is the Defendant’s proposed question
 9 12. Defendant, however, for some unstated reason, removed the word “partner” from the
10 question. This omission may cause a juror who believes that marriage is unnecessary to feel
11 a sense of rejection or be offended. Therefore, to be inclusive and complete, Plaintiff
     objects to Defendant’s strategic rewording of her proposed question 11.
12
            Defendant’s proposed question 13 is new and has no bearing on this case
13
     whatsoever. Whether or not a prospective juror has ever been a midwife is irrelevant and
14
     not reasonably related to the issues presented in Plaintiff’s complaint. Plaintiff objects to
15 Defendant’s question 13. Finally, defendant’s questions 14 and 15 are also new;
16 nevertheless, the questions proposed are fair, relevant, and material to the issues presented
17 in this case. If the court is inclined to allow Defendant’s proposed juror questionnaire to be
18 considered, Plaintiff does not object to defendant’s proposed juror questions 14 and 15.
          C. Conclusion
19
          For the reasons discussed above, Defendant’s proposed juror questionnaire should
20
   not be considered by this Court. Otherwise, Plaintiff respectfully requests that her proposed
21
   juror questionnaire be asked in full, without modification, and does not object to the
22
   inclusion of defendant’s proposed juror questions 14 and 15.
23                             DATED this 21st day of January, 2019.
24                                            JACOBSON LAW FIRM
25
                                               s/Jeffrey H. Jacobson
26                                            Jeffrey H. Jacobson
                                              Attorney for Plaintiff

                                                  3
            Case 4:14-cv-02543-CKJ Document 157 Filed 01/21/19 Page 4 of 4



1                                    CERTIFICATE OF SERVICE
2              I hereby certify that on January 21, 2019, I electronically transmitted the attached
3 document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
4 Notice of Electronic Filing to the following CM/ECF registrants:
5
     Michelle Saavedra
6    Renee Waters
     Principal Assistant City Attorneys
7    Office of the City Attorney, Civil Division
     255 West Alameda, 7th Floor
8
     Tucson, Arizona 85701
9    Attorneys for Defendant

10
11
12
13
14
15
16
17
18
     4830-0531-3158, v. 1
19
20
21
22
23
24
25
26


                                                    4
